DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 24 July 2020 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Interpretation
The specification (e.g., see “… intermediate layer 30 includes a first semiconductor region 31 of an n-type, and a second semiconductor region 32 of a p-type. For example, the first semiconductor region 31 and the second semiconductor region 32 are mixed with each other. For example, the intermediate layer 30 has a bulk heterojunction structure …” in the third and fourth paragraphs on pg. 4) serves as a glossary (MPEP § 2111.01) for the claim term “semiconductor region”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2009/0050881).
	In regard to claim 1, Hayashi discloses a photoelectric conversion element, comprising:
(a) a first conductive layer (e.g., “… lower electrode 101 …” in paragraph 80);
(b) a second conductive layer (e.g., “… upper electrode 104 …” in paragraph 80); and
(c) an intermediate layer (e.g., “… photoelectric conversion layer 102 …” in paragraph 80) provided between the first conductive layer and the second conductive layer (e.g., see 
    PNG
    media_image1.png
    1424
    2713
    media_image1.png
    Greyscale
), the intermediate layer including a first semiconductor region and a second semiconductor region, the first semiconductor region being of an n-type, the first semiconductor region including at least one selected from the group consisting of fullerene and a fullerene derivative (e.g., “… at least part of the photoelectric conversion layer 102 contains a mixed layer of a p-type organic semiconductor and a fullerene …” in e.g., “… As the p-type semiconductor, … a quinacridone are preferably used …” in paragraph 51), a ratio of a weight of the second semiconductor region per unit volume to a weight of the first semiconductor region per unit volume in the intermediate layer being greater than 1 and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed “not less than 100 and not more than 500” ratio range lie inside the “less than 1:1” ratio range disclosed by “… mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1 …” in paragraph 87.
	In regard to claim 3 which is dependent on claim 1, Hayashi also discloses a substrate (e.g., “… substrate 1 …” in paragraph 80), the first conductive layer being provided between the substrate and the intermediate layer (e.g., see Fig. 2).
	In regard to claim 4 which is dependent on claim 1, Hayashi also discloses a first layer provided between the first conductive layer and the intermediate layer, a conductivity of the first layer being higher than a conductivity of the intermediate layer (e.g., “… it is necessary for the hole-blocking layer 103 to suppress injection of holes from the upper electrode 104 to the photoelectric conversion layer 102 and, at the same time, to transport electrons generated in the photoelectric conversion layer 102 upon application of a bias voltage. Therefore, as is described hereinbefore, materials having low hole-transporting and hole-injecting properties and high electron-transporting properties are used … Electron-donating organic materials may be used for the electron-blocking layer 105 … materials can be used which have sufficient hole-transporting properties … in order to suppress injection of charges from one of the pair of the upper electrode 104 and ” in paragraphs 63, 70, and 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide charge transporting properties for the first layer of Hayashi that is higher than the charge transporting properties of the intermediate layer, in order to efficiently transport charges photogenerated within the intermediate layer to the conductive layers while minimizing charge injection from the conductive layers.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2009/0050881) in view of Li et al. (Trap-assisted photomultiplication polymer photodetectors obtaining an external quantum eﬃciency of 37 500%, ACS Applied Materials & Interfaces Vol. 7, no. 10 (February 2015), pp. 5890−5897).
	In regard to claim 5, the cited prior art is applied as in claim 1 above.  While Hayashi also discloses a radiation detector, comprising the photoelectric conversion element (e.g., “… solid-state imaging device 100, a number of pixels shown in FIG. 2 are arranged on the same plane in an array pattern, and data on one pixel of an image data can be generated by a signal obtained from the one pixel …” in paragraph 79), and a detection circuit being electrically connected to the first conductive layer and the second conductive layer, wherein the detection circuit being configured to apply a voltage between the first conductive layer and the second conductive layer to output a signal corresponding to an intensity of e.g., “… apply a bias voltage across the lower electrode 101 and the upper electrode 104 so that, of the charges (holes and electrons) generated in the photoelectric conversion layer 102, holes can move to the lower electrode 101 and electrons can move to the upper electrode 104 … n+ region 6 is electrically connected to the lower electrode 101 … electrons accumulated in the n+ region 6 are converted to a signal corresponding to the charge amount by a MOS circuit (not shown) including an n-channel MOS transistor formed in the p region 5, and then outputted to the outside of the solid-state imaging device 100 …” in paragraphs 54, 84, and 85), the detector of Hayashi lacks an explicit description that the “solid-state imaging device 100” has an external quantum efficiency exceeding 100% at an applied voltage of -10 V.  However, bulk-heterojunction properties are well known in the art (e.g., see “… highly sensitive organic or hybrid photodetectors have been successfully realized by using trap-assisted charge tunneling injection to achieve photomultiplication (PM) phenomenon, i.e., EQE in excess of 100% … blend ﬁlms with low PC61BM doping ratios have great potential application in obtaining trap-assisted PM type PPDs according to the advantages: (i) hole can be transported faster than electron in the blend ﬁlms; (ii) the dispersed PC61BM can be considered as electron traps according to the LUMOs oﬀset 1.3 eV between PC61BM and P3HT, the trapped electrons in PC61BM may assist hole tunneling injection especially for those near the Al cathode … EQE in excess of 100%, is observed from the PPDs with relatively low PC61BM doping weight ratios, as shown in Figure 2a, b. The detailed EQE values of all the PPDs are summarized under diﬀerent reverse biases, as listed in Table 2. The EQE values of PPDs with 1 wt%PC61BM in the active layer arrive to about 16 300% and 37 500% at −19 V … PPDs with low PC61BM doping ratios can exhibit the rather high EQE values, which should be attributed to the trap assisted hole tunneling injection … When PC61BM doping ratios are decreased from 1 wt % to 0.5 wt %, the EQE values are decreased from 16 300% to 5790% … Behavior of electrons in PPDs with diﬀerent P3HT:PC61BM doping ratios: (a) 200:1, (b) 100:1, (c) 100:15, (d) 1:1 for P3HT:PC61BM doping ratios …” in the first  et al.).  It should be noted that a ~100 ratio of the p-type organic semiconductor weight per unit volume to the fullerene weight per unit volume is 100:1 or ~1 wt % fullerene doping ratio.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the “… mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1 …” of Hayashi (e.g., a ~100 ratio of the p-type organic semiconductor weight per unit volume to the fullerene weight per unit volume) and to adjust bias voltage (e.g., -10 V), in order to achieve a desired EQE so as to achieve a desired S/N.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Li et al. as applied to claim(s) 5 above, and further in view of Hesser et al. (US 2012/0241628).
	In regard to claim 6 which is dependent on claim 5, the detector of Hayashi lacks an explicit description of a scintillator, a direction from the scintillator toward the intermediate layer being aligned with a direction from the first conductive layer toward the second conductive layer.  However, Hesser et al. teach (paragraphs 2 and 9) that “… ionizing radiation is thus generally understood to be radiation that is able to have a directly or indirectly ionizing effect on materials, for example on bodily tissue, and which includes one or more of the beams selected from α, β, γ, neutron radiation and x-rays … scintillator is configured to convert ionizing radiation to electromagnetic radiation, in particular, to visible and/or ultraviolet and/or infrared light. This electromagnetic radiation is to be designed and/or output by the scintillator in such a way that it is able to be at least partially absorbed or detected by the organic photovoltaic element. The organic photovoltaic element is configured to convert the electromagnetic radiation to at least one electrical signal. This ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a scintillator in the detector of Hayashi, in order to detect β-rays that is converted by the scintillator then emitted, at least in part, toward the intermediate layer along a direction from the first conductive layer toward the second conductive layer.
	In regard to claim 8 which is dependent on claim 5, the detector of Hayashi lacks an explicit description that the radiation includes β-rays.  However, Hesser et al. teach (paragraphs 2 and 9) that “… ionizing radiation is thus generally understood to be radiation that is able to have a directly or indirectly ionizing effect on materials, for example on bodily tissue, and which includes one or more of the beams selected from α, β, γ, neutron radiation and x-rays … scintillator is configured to convert ionizing radiation to electromagnetic radiation, in particular, to visible and/or ultraviolet and/or infrared light. This electromagnetic radiation is to be designed and/or output by the scintillator in such a way that it is able to be at least partially absorbed or detected by the organic photovoltaic element. The organic photovoltaic element is configured to convert the electromagnetic radiation to at least one electrical signal. This electrical signal may be output by the detector …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a scintillator in the detector of Hayashi, in order to detect β-rays that is converted by the scintillator then emitted, at least in part, toward the intermediate layer along a direction from the first conductive layer toward the second conductive layer.
Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2009/0050881) in view of Scharber et al. (Design rules for donors in bulk-).
	In regard to claim 9, Hayashi discloses a photoelectric conversion element, comprising:
(a) a first conductive layer (e.g., “… lower electrode 101 …” in paragraph 80);
(b) a second conductive layer (e.g., “… upper electrode 104 …” in paragraph 80); and
(c) an intermediate layer (e.g., “… photoelectric conversion layer 102 …” in paragraph 80) provided between the first conductive layer and the second conductive layer(e.g., see Fig. 2), the intermediate layer including a first semiconductor region and a second semiconductor region, the first semiconductor region being of an n-type, the second semiconductor region being of a p-type, the first semiconductor region having a first highest occupied molecular orbit and a first lowest unoccupied molecular orbit, the second semiconductor region having a second highest occupied molecular orbit and a second lowest unoccupied molecular orbit (e.g., “… at least part of the photoelectric conversion layer 102 contains a mixed layer of a p-type organic semiconductor and a fullerene …” in paragraph 87), a ratio of a weight of the second semiconductor region per unit volume to a weight of the first semiconductor region per unit volume in the intermediate layer being greater than 1 and a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed “not less than 100 and not more than 500” ratio range lie inside the “less than 1:1” ratio range disclosed by “… mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1 …” in paragraph 87.
e.g., see Fig. 2 and “… Figure 2. Contour plot showing the calculated energy-conversion efficiency (contour lines and colors) versus the bandgap and the LUMO level of the donor polymer according to the model described above. Straight lines starting at 2.7 eV and 1.8 eV indicate HOMO levels of –5.7 eV and –4.8 eV, respectively. A schematic energy diagram of a donor PCBM system with the bandgap energy (Eg) and the energy difference (∆E) is also shown …” in the Fig. 2 caption of Scharber et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional p-type organic semiconductor (e.g., p-type organic semiconductor with -3.0 eV LUMO and 2.3 eV bandgap) for the unspecified “p-type organic semiconductor” and a known conventional fullerene (e.g., PCBM) for the unspecified “fullerene” of Hayashi and the results of the substitution would have been predictable (e.g., a desired energy-conversion efficiency).  The absolute value of a difference between the p-type organic semiconductor HOMO and the PCBM LUMO being Eg-∆E=1.0 eV, and the absolute value of a difference between the p-type organic semiconductor LUMO and the PCBM LUMO being e.g., p-type organic semiconductor with -3.0 eV LUMO and 2.3 eV bandgap) as the unspecified “p-type organic semiconductor” and a known conventional fullerene (e.g., PCBM) as the unspecified “fullerene” of in the element of Hayashi, in order to achieve a desired energy-conversion efficiency.
	In regard to claim 11 which is dependent on claim 9, Hayashi also discloses that further comprising a substrate (e.g., “… substrate 1 …” in paragraph 80), the first conductive layer being provided between the substrate and the intermediate layer (e.g., see Fig. 2).
	In regard to claim 12 which is dependent on claim 9, Hayashi also discloses a first layer provided between the first conductive layer and the intermediate layer, a conductivity of the first layer being higher than a conductivity of the intermediate layer (e.g., “… it is necessary for the hole-blocking layer 103 to suppress injection of holes from the upper electrode 104 to the photoelectric conversion layer 102 and, at the same time, to transport electrons generated in the photoelectric conversion layer 102 upon application of a bias voltage. Therefore, as is described hereinbefore, materials having low hole-transporting and hole-injecting properties and high electron-transporting properties are used … Electron-donating organic materials may be used for the electron-blocking layer 105 … materials can be used which have sufficient hole-transporting properties … in order to suppress injection of charges from one of the pair of the upper electrode 104 and the lower electrode 101 into the photoelectric conversion layer 102, a structure may be employed in which a first charge­blocking layer (for example, the hole-blocking layer 103) is formed between one of the electrodes (for example, the upper electrode 104) and the photoelectric conversion layer 102. Also, a structure may be employed in which a second charge­blocking layer (for example, the electron-blocking ” in paragraphs 63, 70, and 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide charge transporting properties for the first layer of Hayashi that is higher than the charge transporting properties of the intermediate layer, in order to efficiently transport charges photogenerated within the intermediate layer to the conductive layers while minimizing charge injection from the conductive layers.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2009/0050881) in view of Scharber et al. (Design rules for donors in bulk-heterojunction solar cells—towards 10% energy-conversion efficiency, Advanced Materials, Vol. 18, no. 6 (February 2006), pp. 789-794) and Li et al. (Trap-assisted photomultiplication polymer photodetectors obtaining an external quantum eﬃciency of 37 500%, ACS Applied Materials & Interfaces Vol. 7, no. 10 (February 2015), pp. 5890−5897).
	In regard to claim 13, the cited prior art is applied as in claim 9 above.  While Hayashi also discloses a radiation detector, comprising the photoelectric conversion element (e.g., “… solid-state imaging device 100, a number of pixels shown in FIG. 2 are arranged on the same plane in an array pattern, and data on one pixel of an image data can be generated by a signal obtained from the one pixel …” in paragraph 79), and a detection circuit being electrically connected to the first conductive layer and the second conductive layer, wherein the detection circuit being configured to apply a voltage between the first conductive layer and the second conductive layer to output a signal corresponding to an intensity of radiation incident on the photoelectric conversion element (e.g., “… apply a bias voltage across the lower electrode 101 and the upper electrode 104 so that, of the charges (holes and electrons) ” in paragraphs 54, 84, and 85), the detector of Hayashi lacks an explicit description that the “solid-state imaging device 100” has an external quantum efficiency exceeding 100% at an applied voltage of -10 V.  However, bulk-heterojunction properties are well known in the art (e.g., see “… highly sensitive organic or hybrid photodetectors have been successfully realized by using trap-assisted charge tunneling injection to achieve photomultiplication (PM) phenomenon, i.e., EQE in excess of 100% … blend ﬁlms with low PC61BM doping ratios have great potential application in obtaining trap-assisted PM type PPDs according to the advantages: (i) hole can be transported faster than electron in the blend ﬁlms; (ii) the dispersed PC61BM can be considered as electron traps according to the LUMOs oﬀset 1.3 eV between PC61BM and P3HT, the trapped electrons in PC61BM may assist hole tunneling injection especially for those near the Al cathode … EQE in excess of 100%, is observed from the PPDs with relatively low PC61BM doping weight ratios, as shown in Figure 2a, b. The detailed EQE values of all the PPDs are summarized under diﬀerent reverse biases, as listed in Table 2. The EQE values of PPDs with 1 wt%PC61BM in the active layer arrive to about 16 300% and 37 500% at −19 V … PPDs with low PC61BM doping ratios can exhibit the rather high EQE values, which should be attributed to the trap assisted hole tunneling injection … When PC61BM doping ratios are decreased from 1 wt % to 0.5 wt %, the EQE values are decreased from 16 300% to 5790% … Behavior of electrons in PPDs with diﬀerent P3HT:PC61BM doping ratios: (a) 200:1, (b) 100:1, (c) 100:15, (d) 1:1 for P3HT:PC61BM doping ratios …” in the first paragraph on pg. 5890, the first and last paragraphs on pg. 5892, and the Fig. 4 caption of Li et al.).  It should be noted that a ~100 ratio of the p-type organic semiconductor … mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1 …” of Hayashi (e.g., a ~100 ratio of the p-type organic semiconductor weight per unit volume to the fullerene weight per unit volume) and to adjust bias voltage (e.g., -10 V), in order to achieve a desired EQE so as to achieve a desired S/N.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Scharber et al. and Li et al. as applied to claim(s) 13 above, and further in view of Hesser et al. (US 2012/0241628).
	In regard to claim 14 which is dependent on claim 13, the detector of Hayashi lacks an explicit description of a scintillator, a direction from the scintillator toward the intermediate layer being aligned with a direction from the first conductive layer toward the second conductive layer.  However, Hesser et al. teach (paragraphs 2 and 9) that “… ionizing radiation is thus generally understood to be radiation that is able to have a directly or indirectly ionizing effect on materials, for example on bodily tissue, and which includes one or more of the beams selected from α, β, γ, neutron radiation and x-rays … scintillator is configured to convert ionizing radiation to electromagnetic radiation, in particular, to visible and/or ultraviolet and/or infrared light. This electromagnetic radiation is to be designed and/or output by the scintillator in such a way that it is able to be at least partially absorbed or detected by the organic photovoltaic element. The organic photovoltaic element is configured to convert the electromagnetic radiation to at least one electrical signal. This electrical signal may be output by the detector …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
	In regard to claim 16 which is dependent on claim 13, the detector of Hayashi lacks an explicit description that the radiation includes β-rays.  However, Hesser et al. teach (paragraphs 2 and 9) that “… ionizing radiation is thus generally understood to be radiation that is able to have a directly or indirectly ionizing effect on materials, for example on bodily tissue, and which includes one or more of the beams selected from α, β, γ, neutron radiation and x-rays … scintillator is configured to convert ionizing radiation to electromagnetic radiation, in particular, to visible and/or ultraviolet and/or infrared light. This electromagnetic radiation is to be designed and/or output by the scintillator in such a way that it is able to be at least partially absorbed or detected by the organic photovoltaic element. The organic photovoltaic element is configured to convert the electromagnetic radiation to at least one electrical signal. This electrical signal may be output by the detector …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a scintillator in the detector of Hayashi, in order to detect β-rays that is converted by the scintillator then emitted, at least in part, toward the intermediate layer along a direction from the first conductive layer toward the second conductive layer.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 30 November 2020 have been fully considered but they are not persuasive.
 et al. provides a brief review of Trap-Assisted (PM) photo-multiplication (i.e., for >100% EQE photodetectors when operated with different bias voltages) that would be known to one of ordinary skill in the art.  Further, the specification fail to describe the claimed “not less than 100 and not more than 500” ratio range as critical because the phrase “may be” in “… may be not less than 100 and not more than 500 …” (third specification paragraph on pg. 5) teaches that the claimed ratio range is a range that “may be” used.  Further, the specification teaches a first sample SP1 that is not within the scope of claims 1 and 9 and a third sample SP3 that is within the scope of claims 1 and 9 (e.g., see “… first sample SP1, phenyl-C71-butyric-acid-methyl ester (PC71BM) is used as the first semiconductor region 31; and poly(3-hexylthiophene) (P3HT) is used as the second semiconductor region 32 … absolute value of the difference ΔE1 between the second highest occupied molecular orbit HOMO2 and the first lowest unoccupied molecular orbit LUMO1 is 0.8 eV. The absolute value of the difference ΔE2 between the second lowest unoccupied molecular orbit LUMO2 and the first lowest unoccupied molecular orbit LUMO1 is 1.4 eV … third sample SP3, fullerene (C60) is used as the first semiconductor region 31; and N,N'-dimethylquinacridone (DMQA) is used as the second semiconductor region 32 … absolute value of the difference ΔE1 between the second highest occupied molecular orbit HOMO2 and the first lowest unoccupied molecular orbit LUMOl is 1.0 eV. The absolute value of the difference ΔE2 between the second lowest unoccupied molecular orbit LUMO2 and the first lowest unoccupied molecular orbit LUMOl is 1.3 eV. ” in pg. 7, lines 5+) and 
    PNG
    media_image2.png
    1057
    1190
    media_image2.png
    Greyscale
 teaches that both SP1 and SP3 have EQE(%) >100 simply by operating the device at a voltage such as AV = -10 V.  Therefore, applicant’s arguments are not persuasive.
Applicant argues that Hayashi appears only to disclose ratios between 0.2 and 12 in Fig. 10.  Examiner respectfully disagrees.  It should be noted that Fig. 10 is expressly described as an example (e.g., see “… Hereinafter, examples of the invention will be described …” in paragraph 139 of Hayashi).  Further, Hayashi states (paragraph 149) that “… Also, with fullerene C60 having an absorption spectrum in the entire visible light region, when the mixing ratio of fullerene C60 to quinacridone in terms of thickness ratio is adjusted to 1:1, there results a strong absorption of, particularly, blue light and a little absorption of red light. On the other hand, when the ratio of quinacridone:fullerene is adjusted to 4:1, there results almost no absorption of blue light and red light, thus only green light being able to be absorbed. In the case where sharp spectrally transmitting properties are required as with a stacked-type organic imaging device, broadening of the absorption ”.  It is important to recognize that the thickness ratio is proportional to a weight ratio wherein the proportional constant is the ratio of the fullerene density and the organic semiconductor density (e.g., see “… vacuum­evaporated at a constant rate of 3.0 Å/sec, while vacuum­evaporating an n-type organic semiconductor of fullerene C60 (bought from Sigma-Aldrich Japan K.K. and purified by sublimation) at a constant vacuum evaporation rate of 15.0 Å/sec, 12.0 Å/sec, 9.0 Å/sec, 6.0 Å/sec, 3.0 Å/sec, 1.5 Å/sec, 1.0 Å/sec, 0.75Å /sec, 0.6Å /sec, 0.5Å /sec, 0.45Å /sec, 0.38Å /sec, 0.33Å /sec, or 0.30Å /sec to thereby conduct coevaporation with keeping the mixing ratio of the p-type organic semiconductor to fullerene C60 at 1:5, 1 :4, 1:3, 1:2, 1: 1, 2: 1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1, 9:1, or 10:1 in terms of thickness ratio …” in paragraph 140 of Hayashi).  Thus Hayashi expressly discloses to adjust the mixing ratio of fullerene to the organic semiconductor (enabled by disclosed exemplary fabrication techniques such as a difference in evaporation rates) in order to achieve an improved S/N.  Further, Hayashi also claimed the “less than 1:1” ratio range in claim 1 (i.e., “a mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1”).  Thus a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed “not less than 100 and not more than 500” ratio range lie inside the “less than 1:1” ratio range disclosed by the “… mixing ratio of the fullerene to the p-type organic semiconductor in terms of thickness ratio is less than 1:1 …” of Hayashi.  Further as discussed above, the specification fails to describe the claimed “not less than 100 and not more than 500” ratio range is critical.  Therefore, applicant’s arguments are not persuasive.
e.g., see “… Hereinafter, examples of the invention will be described …” in paragraph 139 of Hayashi).  Further as discussed above, Hayashi expressly discloses to adjust the mixing ratio of fullerene to the organic semiconductor (enabled by disclosed exemplary techniques such as a difference in evaporation rates) in order to achieve an improved S/N.  It is important to recognize that S/N can be improved by reducing noise and/or increasing signal (e.g., by increasing EQE).  Thus Hayashi does not teach away from increasing EQE.  Therefore, applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884